         Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case No: 1:19-cv-04715-NRB

LINDSEY ADELMAN STUDIO, LLC, a
New York limited liability company, LINDSEY
ADELMAN, individually,

       Plaintiffs,
vs.

ZORA Lighting Co., Ltd., a Chinese
business entity; Liang Tang, individually,
and John Does Nos. 1 - 5,

      Defendants.
_________________________________________________/



         Plaintiffs’ Supplement to Memorandum of Law In Support of
            Ex Parte Motion for Temporary Restraining Order and
      Order to Show Cause Why a Preliminary Injunction Should Not Issue


                                                        Becker & Poliakoff, P.A.
                                                        1 East Broward Blvd., Suite 1800
                                                        Ft. Lauderdale, FL 33301
                                                        Telephone: (954) 987-7550
                                                        Facsimile: (954) 985-4176
                                                        grosen@beckerlawyers.com
                                                        kmarkow@beckerlawyers.com
                                                        oedwards7@beckerlawyers.com


                                                        By:     /s/ Kevin Markow
                                                                Gary C. Rosen, Esq.
                                                                NY Bar No. 5581616
                                                                Kevin Markow, Esq.
                                                                FL Bar No. 66982
                                                                Admitted Pro Hac Vice
                                                                Oliver Edwards VII, Esq.
                                                                NY Bar No. 5168174


                                             LAW OFFICES
                                      BECKER & POLIAKOFF, P.A.
                      1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                       TELEPHONE (954) 987-7550
            Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 2 of 9


                                               TABLE OF CONTENTS

                                                                                                                         Page


TABLE OF AUTHORITIES ......................................................................................................... ii
I.        DEFENDANTS SELL PIRATED LIGHTING DESIGNS USING
          COUNTERFEIT TRADEMARKS AND FALSE DESIGNATIONS OF ORIGIN
          DIRECTLY TO CONSUMERS FROM AN OFFSHORE WEBSITE ............................. 1
II.       DEFENDANTS’ SITE COUNTERFEITS OTHER DESIGNERS ................................... 2




                                                               -i-
                                                    LAW OFFICES
                                             BECKER & POLIAKOFF, P.A.
                             1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                              TELEPHONE (954) 987-7550
              Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 3 of 9



                                                TABLE OF AUTHORITIES

Cases

Belstaff Group SA v. Doe, 15-CV-2242(PKC)(MHD), 2015 WL 10852520, at *2-3
  (S.D.N.Y. June 18, 2015)........................................................................................................ 3, 4

Commodity Futures Trading Com'n v. Walsh, 618 F.3d 218, 226 (2d Cir. 2010).......................... 5

Dell Inc. v. BelgiumDomains, LLC, 2007 WL 6862341, at *3 (S.D. Fla. 2007) ............................ 4

Ferragamo v. Does, 2014 WL 12543812 (S.D.N.Y. Feb. 5, 2014)............................................ 3, 4

Ideavillage Products Corp. v. 1Yuyani et al., Case No. 1:18-cv-10000-NRB ........................... 1, 2

S.E.C. v. Rosenthal, 426 Fed.Appx. 1, 3, 2011 WL 2271743 (2d Cir. 2011) ................................. 5

Salvatore Ferragamo S.P.A. v. Does, 13CV00542LAKSN, 2013 WL 12108075, at *3
  (S.D.N.Y. Nov. 22, 2013) ........................................................................................................... 3

SEC v. Byers, No. 08 Civ. 7104(DC), 2009 WL 33434, at *3 (S.D.N.Y. Jan.7, 2009).................. 5

Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 107 - 108 (2d Cir. 2010) ............................................ 2

U.S. v. All Funds on Deposit in Dime Sav. Bank of Williamsburg Account No. 58-
  400738-1 in the Name of Ishar Abdi and Barbara Abdi, 255 F.Supp.2d 56, 68
  (E.D.N.Y. 2003) .......................................................................................................................... 5

Rules

Fed. R. Civ. P. 65(b) ....................................................................................................................... 5




                                                                     -ii-
                                                       LAW OFFICES
                                                BECKER & POLIAKOFF, P.A.
                                1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                                 TELEPHONE (954) 987-7550
            Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 4 of 9



       Plaintiffs, Lindsey Adelman Studio, LLC, and Lindsey Adelman, individually, file their

Supplement to Memorandum of Law in Support of Ex Parte Motion for Temporary Restraining

Order and Order to Show Cause why a Preliminary Injunction Should not issue, against

Defendants, ZORA Lighting Co., Ltd., Liang Tang, and John Does Nos. 1 – 5 [Dkt. 5], and in

support thereof, state:

       I.       DEFENDANTS SELL PIRATED LIGHTING DESIGNS USING
                COUNTERFEIT TRADEMARKS AND FALSE DESIGNATIONS OF
                ORIGIN DIRECTLY TO CONSUMERS FROM AN OFFSHORE WEBSITE

       Defendants are direct sellers and marketers of counterfeit lighting designs that incorporate

and pass-off the authentic marks of Plaintiffs and other high-end lighting designers. The channel

for Defendants’ illegal commerce is its own website: www.zoralighting.com. Defendants operate

the site and conduct their counterfeit scheme from overseas. From review of the site and public

research, Defendants’ payment processors appear to also operate from overseas (seemingly beyond

the jurisdiction of the Court).1

       The fact that Defendants own and operate the actual site through which they perpetuate

their illegal counterfeiting scheme starkly distinguishes this case from other cases where infringers

take advantage of a marketplace provided by third-parties to sell counterfeit and infringing goods.

       One recent case before this Court, where Defendants sought and received a TRO against

sellers of counterfeit goods was Ideavillage Products Corp. v. 1Yuyani et al., Case No. 1:18-cv-

10000-NRB. There, the Court granted a request for TRO against counterfeiters selling illegal

goods over a third-party marketplace platform, www.wish.com, from their own dedicated

merchant store on the marketplace site. See Ideavillage Products Corp, Case No. 1:18-cv-10000-



1
  See Supplemental Declaration of Kevin Markow at ¶ 4 – 10 filed simultaneously herewith
(“Markow Supp.”).
                                          -1-
                                                 LAW OFFICES
                                          BECKER & POLIAKOFF, P.A.
                          1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                           TELEPHONE (954) 987-7550
         Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 5 of 9



NRB (Temporary Restraining Order dated November 13, 2018)(Dkt. 13 at ¶ 8). In Ideavillage, a

TRO was neither sought nor considered against the marketplace, wish.com. There was no claim

or reason to believe that the website through which illegal sales where conducted actually knew

of, or supported, Defendants’ illegal conduct and thus no claim was lodged against wish.com.2

       II.     DEFENDANTS’ SITE COUNTERFEITS OTHER DESIGNERS

       Here, it is not through a third-party marketplace, such as ebay.com, wish.com or the like,

that Defendants conduct their illegal scheme. They sell their counterfeit goods directly to

consumers brazenly on their own website: www.zoralighting.com.3

       Plaintiffs are not the only designers and trademark owners victimized by Defendants’

counterfeiting and illegal scheme. Filed simultaneously herewith is the Declaration of Rebecca

Satterlee, the founder, owner and designer of contemporary lighting and home décor brand Bec

Brittain (“Bec Dec”). Bec Brittain is a lighting designer that is also prominently featured and

counterfeited on Defendants’ website. See Bec Dec. at ¶ 10. Defendants follow the exact pattern

of counterfeiting and infringement with Bec Brittain as with Plaintiffs: unauthorized “replica”

designs, use of exact product names, and authentic Bec Brittain product images in Defendants’

marketing and sale of counterfeits. Id. at ¶ 17. Though Plaintiffs have not had the opportunity to



2
 The standard for liability as to marketplace providers which merely offer a forum that is abused
by infringers was explained in Tiffany (NJ) Inc. v. eBay Inc., 600 F. 3d 93, 107 -
108 (2d Cir. 2010): “For contributory trademark infringement liability to lie, a service provider
must have more than a general knowledge or reason to know that its service is being used to sell
counterfeit goods. Some contemporary knowledge of which particular listings are infringing or
will infringe in the future is necessary.”
3
  Also, unlike this matter, in Ideavillage, the financial institutions were established pay services
that operate within the U.S. While the TRO there was paramount, the likelihood of plaintiff
recovering assets from payment processors was enhanced by: (i) the nature of the products sold
(i.e., higher volume, lower cost cosmetic products versus lower volume lighting installations
priced in the thousands of dollars, even the counterfeits); and (ii) the U.S. based presence and
services of the financial institutions.
                                                 -2-
                                             LAW OFFICES
                                      BECKER & POLIAKOFF, P.A.
                      1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                       TELEPHONE (954) 987-7550
          Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 6 of 9



receive feedback from every designer listed on Defendants’ website, in light of the additional

Declaration and evidence submitted, the most logical inference to be drawn is that Defendants’

entire site and business operation is dedicated to counterfeits, deception, and infringement.4

       Recent cases from other Courts in this District have issued TROs, disabling entire websites

where counterfeit activities took place based on the complaint of a single trademark owner. See

Belstaff Group SA v. Doe, 15-CV-2242(PKC)(MHD), 2015 WL 10852520, at *2-3 (S.D.N.Y. June

18, 2015); Salvatore Ferragamo S.P.A. v. Does, 13CV00542LAKSN, 2013 WL 12108075, at *3

(S.D.N.Y. Nov. 22, 2013), report and recommendation adopted sub nom., Ferragamo v. Does,

2014 WL 12543812 (S.D.N.Y. Feb. 5, 2014).

       In Belstaff, a TRO, preliminary and permanent injunction were issued against Defendants

selling counterfeit goods through a series of websites. The list of websites disabled and delisted

included various generic domains supporting the conclusion that others’ goods and marks were

being counterfeited and infringed, not just plaintiff-Belstaff (e.g., peakperformanceclothes.us,

zapatosfutbol.com, ecjackets.org, among many others).5

       Like this case, Belstaff noted that “Defendants have gone to great lengths to conceal

themselves and their ill-gotten proceeds from Plaintiff's and this Court’s detection including by

using multiple false identities and addresses associated with their operations as well as purposely-

deceptive contact information.” Id. Accordingly, among other relief, the Court:

               ORDERED, that third party vendors providing services used in
               connection with Defendants' Infringing Domain Names, Infringing

4
 Plaintiffs’ believe that the evidence will ultimately demonstrate that the www.zoralighting.com
website is fully dedicated to the sale of goods utilizing counterfeit and false designations of origin,
with no authorized uses of the any of the “designers” that the site features.
5
  In Ferragamo, examples of the infringing domain names included generic counterfeiting sites:
qualityreplicas.net and wholesale-retail.net. 2013 WL 12108075, at *3 n.3. These sites, which
suggest broad sales activities, were disabled and delisted upon the complaint of Ferragamo alone.
                                                -3-
                                              LAW OFFICES
                                       BECKER & POLIAKOFF, P.A.
                       1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                        TELEPHONE (954) 987-7550
         Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 7 of 9



               Websites and their domain names, Newly–Discovered Infringing
               Websites and their domain names, and Defendants' operations,
               including without limitation domain name registries and registrars,
               third-party B2B selling platforms, providers of email services,
               providers of social media services, providers of online content
               management services, search engine and/or Internet advertising
               service providers, search engine optimization service providers,
               Internet service providers; back-end service providers, affiliate
               program providers, web designers, search engine or ad-word
               providers; and shippers, any banks, savings and loan associations,
               payment processors or other financial institutions. . . , once provided
               notice of this Order, permanently enjoined from providing services
               to any Defendant. . . ;

               ORDERED that the Infringing Websites, and all urls within the
               Infringing Websites, shall immediately be de-listed and/or removed
               from any search results pages of all Internet search engines and all
               social media websites including, but not limited to, Facebook and
               Twitter until otherwise instructed by this Court or Plaintiff that any
               such domain name is authorized to be reinstated, at which time it
               shall be reinstated to its former status within each search engine
               index from which it was removed . . . .

2015 WL 10852520, at *3 (S.D.N.Y. June 18, 2015).

       Here, barring some temporary relief akin to that granted in Belstaff, Ferragamo, and other

Courts in this District, Plaintiffs are at risk of being left without an adequate remedy due to the

location and elusive nature of Defendants’ activities. As observed in Dell Inc. v. BelgiumDomains,

LLC, 2007 WL 6862341, at *3 (S.D. Fla. 2007):

               Counterfeiters involved in similar activities frequently do not
               respect orders of the courts: “In cases of outright counterfeiting by
               marginal imitators, traditional civil remedies have proven largely
               ineffective.” 5 J. Thomas McCarthy, McCarthy on Trademarks and
               Unfair Competition § 30:34 (4th ed.2007). Professor McCarthy
               notes that counterfeiters who have no substantial investment in
               stationary assets will often disappear or dispose of evidence if
               served with a notice of hearing on preliminary injunction.

       The Declarations of Perros and Satterlee establish that Defendants are engaged in

substantial counterfeiting on their website. At best, Defendants could argue that some other sales


                                                  -4-
                                             LAW OFFICES
                                      BECKER & POLIAKOFF, P.A.
                      1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                       TELEPHONE (954) 987-7550
         Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 8 of 9



and marketing activities may be legitimate. Even assuming such an argument had merit (highly

dubious), Defendants are then commingling legitimate business with their counterfeiting activities

on their website. The potential of some legitimate sales should not shield Defendants from their

illegal activities on their website or allow them to escape relief directed to the entirety of their

operation.6

       Plaintiffs have met their burden under Fed.R.Civ.P. 65(b). The balance of equities strongly

favor Plaintiffs’ request for TRO to temporarily disable the www.zoralighting.com website, social

media accounts, and bring same under the control of Court, before Defendants have an opportunity

to abscond or deny meaningful injunctive relief. Upon research and consultation, it appears any

effort to expressly target the Lindsey Adelman pages and images on Defendants’ site exclusively

with registrars, web hosts or the like is not technologically feasible. See Markow Supp. at 11. As

unlikely as it seems, any concern as to an improvidently granted TRO can be inoculated by an

appropriate bond requirement, pursuant to the Court’s discretion. Defendants’ only interest as to

their website is monetary, which pales in comparison to Plaintiffs’, who have invested handsomely

and with arduous labor to develop the goodwill and iconic reputation that they seek protect before

this Court.


6
  Similar equitable principles as involved here apply in matters of civil forfeiture or disgorgement,
where legal and illegally obtained assets cannot be commingled to shield defendants from relief.
See e.g. S.E.C. v. Rosenthal, 426 Fed. Appx. 1, 3, 2011 WL 2271743 (2d Cir. 2011)(where ill-
gotten gains of an insider trading are commingled, SEC not required to trace specific funds to
ultimate recipients; imposing such a tracing requirement could enable an insider trading defendant
to escape disgorgement through commingling); Commodity Futures Trading Com'n v. Walsh, 618
F. 3d 218, 226 (2d Cir. 2010)(citing SEC v. Byers, No. 08 Civ. 7104(DC), 2009 WL 33434, at *3
(S.D.N.Y. Jan. 7, 2009)(“a freeze order need not be limited only to funds that can be directly traced
to ... illegal activity” since defendants should not benefit from commingling their ill-gotten gains
with other assets)); U.S. v. All Funds on Deposit in Dime Sav. Bank of Williamsburg Account No.
58-400738-1 in the Name of Ishar Abdi and Barbara Abdi, 255 F. Supp. 2d 56, 68 (E.D.N.Y. 2003)
(where funds used in transaction originated from a single source of commingled illegally-acquired
and legally acquired funds, no requirement to prove that no “untainted” funds were involved).
                                                  -5-
                                              LAW OFFICES
                                       BECKER & POLIAKOFF, P.A.
                       1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                        TELEPHONE (954) 987-7550
           Case 1:19-cv-04715-NRB Document 15 Filed 05/28/19 Page 9 of 9



Dated: May 28, 2019

                                                             Respectfully submitted,

                                                             Becker & Poliakoff, P.A.
                                                             1 East Broward Blvd., Suite 1800
                                                             Ft. Lauderdale, FL 33301
                                                             Telephone: (954) 987-7550
                                                             Facsimile: (954) 985-4176
                                                             grosen@beckerlawyers.com
                                                             kmarkow@beckerlawyers.com
                                                             oedwards7@beckerlawyers.com


                                                             By:     /s/ Kevin Markow
                                                                     Gary C. Rosen, Esq.
                                                                     NY Bar No. 5581616
                                                                     Kevin Markow, Esq.
                                                                     FL Bar No. 66982
                                                                     Admitted via Pro Hac Vice
                                                                     Oliver Edwards VII, Esq.
                                                                     NY Bar No. 5168174



ACTIVE: L25798/395006:12386924_1




                                                       -6-
                                                  LAW OFFICES
                                           BECKER & POLIAKOFF, P.A.
                           1 EAST BROWARD BLVD. • SUITE 1800 • FT. LAUDERDALE, FL 33301
                                            TELEPHONE (954) 987-7550
